SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April
25,  2011, which Agreement supersedes all prior securities purchase agreements
between the parties, by and among Tactical Air Defense Services, Inc., a Nevada
corporation (the “Company”) and Cornucopia, Ltd., a Turks and Caicos
International Business Corporation (the “Subscriber”).


WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).


WHEREAS, the Company and Subscriber have entered into and/or agreed upon the
following transaction documents (hereinafter collectively referred to as the
“Transaction Documents”): (i) the Letter of Intent outlining the parties initial
terms of financing (the “LOI,” a copy of which has been attached hereto as
Exhibit A; (ii) this Agreement; (iii) the Certificate of Designation for the
Series B Preferred Stock (the “Series B Preferred Stock” with a copy of the
Certificate of Designation for the Series B Preferred Stock (the “Certificate of
Designation”) attached hereto as Exhibit B); (iv) the Series A-100 Warrant (the
“Series A-100 Warrant,” a copy of which has been attached hereto as Exhibit C);
and (v) the Series A-101 Warrant (the “Series A-101 Warrant,” a copy of which
has been attached hereto as Exhibit D and collectively with the Series A-100
Warrant, the “Warrants”).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber, in the aggregate, shall purchase: (i) One
Million Three Hundred and Thirty Three Thousand Three Hundred and Thirty Three
(1,333,333 Shares of Series B Preferred Stock at a per share purchase price of
$0.30 for a total purchase price of Four Hundred Thousand Dollars ($400,000 and
the “Total Purchase Price”), with each individual share of Series B Preferred
Stock convertible into shares of the Company’s common stock, $0.001 par value
(the “Common Stock”), at a per share conversion price set forth in the
Certificate of Designation; and (ii) the Warrants to purchase shares of Common
Stock (the “Warrant Shares”) at an exercise price as set forth in the
Warrants.  The Series B Preferred Stock and shares of Common Stock issuable upon
conversion of the Series B Preferred Stock (the “Shares”), the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”; and


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement and the Transaction Documents, and for good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Subscriber hereby agree as follows:


1.           Total Purchase Price.  The total purchase price for the Securities
(the “Total Purchase Price”) shall be Four Hundred Thousand Dollars ($400,000)
purchased in two individual tranches as described below. The dates upon which
the individual tranche funds are transferred shall be referred to individually
as a “Closing Date”.


a.           Initial Tranche Financing.    Upon execution of the Agreement, the
Subscriber shall purchase from the Company and the Company shall sell to the
Subscriber a total of Six Hundred Sixty Six Thousand Six Hundred Sixty Six
(666,666) shares of Series B Preferred Stock (the “Initial Tranche”) for a total
purchase price of the Initial Tranche of Two Hundred Thousand Dollars ($200,000
and the “Initial Tranche Purchase Price”).


b.           Second Tranche Financing.     Upon execution of the __________
Lease and delivery of the _____ Deposit to the lessor (both capitalized terms
defined and described in Section 8(a) herein), within five (5) business days
following a demand from the Company and proof of the above _____________ Lease
and ____________ Deposit, the Subscriber shall be required to purchase from the
Company and the Company shall be required to sell to the Subscriber a total of
Six Hundred Sixty Six Thousand Six Hundred Sixty Six (666,666) additional shares
of Series B Preferred Stock (the “Second Tranche”) for a total purchase price of
the Second Tranche of Two Hundred Thousand Dollars ($200,000 and the “Second
Tranche Purchase Price”). The Purchaser’s obligation to purchase the Second
Tranche under this Agreement shall terminate on the sixtieth (60th) day
following the Closing Date of the Initial Tranche. Following the sixtieth (60th)
day following the Closing Date of the Initial Tranche, upon request from the
Company, the Purchaser shall be entitled, but not required, to purchase the
Second Tranche under the same terms and conditions as described herein.


2.           Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on each individual Closing Date, the Subscriber
shall purchase and the Company shall sell to the Subscriber the Securities.  The
Total Purchase Price will be paid in cash.  Each Closing Date shall be the date
that the Initial Tranche Purchase Price or Second Tranche Purchase Price is
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company.  The consummation of the transactions contemplated herein for all
closings shall take place at the Company’s offices upon the satisfaction of all
conditions to closing set forth in this Agreement.


3.           Warrant.   (a) Upon the Closing Date of the Initial Tranche, the
Company will issue and deliver to the Subscriber the Series A-100 Warrant to
purchase up to 533,333,200 shares of Common Stock at a strike price of $0.00075
for a one year warrant period; and (b) upon the Closing Date of the Second
Tranche and subject to Section 8(b) herein, the Company will issue and deliver
to the Subscriber the Series A-101 Warrant to purchase up to 800,000,000 shares
of Common Stock at a strike price of the lesser of: (i) $0.0025; or (ii) a fifty
percent (50%) discount to the average closing price of the Common Stock for the
thirty (30) trading days prior to exercise of the warrant for a one year warrant
period.


4.           Subscriber's Representations and Warranties.  The Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.  If the Subscriber is
an entity, the Subscriber is a corporation, partnership, limited liability
company or other entity duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has the requisite corporate power to own its assets and to
carry on its business.
 
                                (b)           Authorization and Power.  The
Subscriber has the requisite power and authority to enter into and perform this
Agreement and to purchase the Securities being sold to it hereunder. The
execution, delivery and performance of this Agreement by the Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of the Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required.  This
Agreement has been duly authorized, executed and delivered by the Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms thereof.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of the Subscriber’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to the Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on the
Subscriber).  The Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, the Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.


(d)           Information on Company.   The Subscriber has been furnished with
or has had access at the EDGAR Website of the Commission to the Company's Form
10-KSB for the year ended December 31, 2009 and all periodic reports filed with
the Commission prior to and thereafter (hereinafter referred to as the
“Reports”).  In addition, the Subscriber has received from the Company such
other information concerning its operations, financial condition and other
matters as the Subscriber has requested and considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Securities.


(e)           Information on Subscriber.  The Subscriber is, and will be at the
time of the conversion of the Series B Preferred Stock and exercise of the
Warrants, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  The
Subscriber is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof.  The information set forth on the
signature page hereto regarding the Subscriber is accurate.


(f)           Purchase of Securities.  On each Closing Date, the Subscriber will
purchase the Securities as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.


(g)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  For so long as the Subscriber holds
the Securities, the Subscriber will not maintain a net short position in the
Common Stock contrary to applicable rules and regulations.


(h)           Shares Legend.  The Shares shall bear the following or similar
legend:


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL SATISFACTORY TO TACTICAL AIR DEFENSE SERVICES, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED."


(i)           Warrant Legend.  The Warrant Shares shall bear the following or
similar legend:


"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL SATISFACTORY TO TACTICAL AIR
DEFENSE SERVICES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Subscriber by the Company.  At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           Authority; Enforceability.  This Agreement and the Transaction
Documents delivered  together with this Agreement or in connection herewith have
been duly authorized, executed and delivered by the Subscriber and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity; and the Subscriber has full
corporate power and authority necessary to enter into this Agreement and such
other agreements and to perform its obligations hereunder and under all other
agreements entered into by the Subscriber relating hereto.


(l)           No Governmental Review.  The Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)           Correctness of Representations.  The Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to each
Closing Date, shall be true and correct as of each Closing Date.


(n)           Survival.  The foregoing representations and warranties shall
survive the latest Closing Date until three years after the latest Closing Date.


5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that except as set forth in the
Reports and as otherwise qualified in the Transaction Documents:


(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of Nevada and has the
requisite corporate power to own its properties and to carry on its business is
disclosed in the Reports.  The Company is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect.  For purpose of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole.


(b)           Current Stock Capitalization.  All issued and outstanding shares
of capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable. The Subscriber has reviewed all of the
Company’s public filings filed with the United States Securities and Exchange
Commission (the “SEC”) on the EDGAR website (www.sec.gov) and is aware that the
Company does not currently have enough shares authorized to accommodate for the
complete conversion of all shares of Series B Preferred Stock into shares of
Common Stock. In the event the Subscriber elects to convert shares of Series B
Preferred Stock into shares of Common Stock and the Company does not have enough
shares of Common Stock available in its treasury, the Company shall use its best
efforts to take whatever actions are necessary to increase the number of shares
of Common Stock in its treasury of available but unissued shares to accommodate
such conversion request.


 (c)           Authority; Enforceability.  This Agreement and the Transaction
Documents have been duly authorized, executed and delivered by the Company and
are valid and binding agreements enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.  The Company
has full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.


(d)           Consents.  Except as described herein, no consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company,  nor the Company’s shareholders is
required for the execution by the Company of the Transaction Documents and
compliance and performance by the Company of its obligations under the
Transaction Documents, including, without limitation, the issuance and sale of
the Securities, and all such consents will have been obtained by the Company
prior to closing.


(e)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
date of issuance of the Shares and upon exercise of the Warrants, the Shares and
Warrant Shares will be duly and validly issued, fully paid and non-assessable or
if registered pursuant to the 1933 Act, and resold pursuant to an effective
registration statement will be free trading and unrestricted;


(iii)           will not subject the holders thereof to personal liability by
reason of being such holders, provided Subscriber’s representations herein are
true and accurate and Subscriber take no actions or fail to take any actions
required for their purchase of the Securities to be in compliance with all
applicable laws and regulations; and


           (iv)           provided Subscriber’s representations herein are true
and accurate, will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act.


(f)           Reporting Company.  The Company is currently a publicly-held
company subject to reporting obligations pursuant to the Securities Exchange Act
of 1934 (the “1934 Act”) and has a class of common shares registered pursuant to
the 1934 Act.  Pursuant to the provisions of the 1934 Act, the Company has filed
all reports and other materials required to be filed thereunder with the
Commission during the preceding thirty-six months.


(g)           Not an Integrated Offering.  Neither the Company, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause the offer of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the OTC Bulletin Board
(“Bulletin Board”), Pink Sheets or any principal market which would impair the
exemptions relied upon in this offering or the Company’s ability to timely
comply with its obligations hereunder.  Nor will the Company take any action or
steps that would cause the offer or issuance of the Securities to be integrated
with other offerings which would impair the exemptions relied upon in this
offering or the Company’s ability to timely comply with its obligations
hereunder.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Securities which would impair the exemptions relied upon in this
offering or the Company’s ability to timely comply with its obligations
hereunder.


(h)           No General Solicitation.  Neither the Company, nor to its
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the 1933 Act) in connection with the offer or sale of the Securities.


(i)           Listing.  The Common Stock is currently quoted on the Over The
Counter: Pink Sheets under the symbol: TADF.


(j)           Investment Company.   Neither the Company nor any affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(k)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscriber prior to each Closing Date, shall be true and correct in all material
respects as of each Closing Date.


6.           Regulation D Offering.  The offer and issuance of the Securities to
the Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.


                      7.           Finders Fees.  The Company on the one hand,
and the Subscriber on the other hand, agree to indemnify the other against and
hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions.  The Company and Subscriber represents that there are no
parties entitled to receive fees, commissions, or similar payments in connection
with this offering.


8.           Additional Covenants.  The Company and the Subscriber covenants and
agree with each other as follows:


(a)           Use of Proceeds; Lien on Assets.  The proceeds from the sale of
the Securities will be employed by the Company for the purposes of the proposed
lease of an ______________________________ aircraft (the “_____________ Lease”)
and other general corporate expenses at the Company’s discretion. In connection
with the _____________ Lease, the Company is required to make a security deposit
of Eighty Thousand Dollars ($80,000 and the “__________ Deposit”). The Company
hereby grants the Subscriber a “lien” on the ____________ Deposit such that in
the event the Company ever receives the __________ Deposit back, in whole or in
part, such returned _________ Deposit shall be offered to the Subscriber as a
“Redemption” pursuant to and subject to the Certificate of Designation.


(b)           Termination of Series A-101 Warrants.   In the event the
Company  requests any funding under a Subsequent Financing (as defined in the
LOI) pursuant to the terms outlined therein, and the Holder refuses to provide
such Subsequent Financing (subject to the second sentence in this section), the
Series A-101 Warrants, and all rights thereunder, shall be automatically
cancelled, rescinded and terminated. The Company agrees that any such Subsequent
Financing shall be utilized by the Company for normal business expenses and
purposes, including, but not limited to general, sales and administrative
expenses, relating to their current business operations as an aerospace/defense
services contractor that offers tactical aviation services, aerial refueling,
aircraft maintenance, and other aerospace/defense services to the United States
and Foreign militaries and agencies, and shall be accompanied by an adequate
security interest. In the event the Company requests a Subsequent Financing for
the purposes described in this section and the Subscriber refuses to provide
such Subsequent Financing, the Company’s sole and exclusive remedy for such
breach of the terms of the LOI shall be the termination of the Series A-101
Warrants as provided for in this section, and in the event the Company requests
a Subsequent Financing for the purposes described in this section that lacks an
adequate security interest, the Subscriber’s refusal to provide such Subsequent
Financing will not result in a the termination of the Series A-101 Warrants.


(c)           Books and Records.  The Company will keep true records and books
of account in which full, true and correct entries will be made of all dealings
or transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.


(d)           Governmental Authorities.   The Company shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.


9.           Covenants of the Company and Subscriber Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscriber, the Subscriber’s officers, directors, agents, affiliates,
control persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or material breach of any warranty by Company in this Agreement, or
other agreement delivered pursuant hereto; or (ii) after any applicable notice
and/or cure periods, any material breach or default in performance by the
Company of any covenant or undertaking to be performed by the Company hereunder,
or any other agreement entered into by the Company and Subscriber relating
hereto.


(b)           The Subscriber agrees to indemnify, hold harmless, reimburse and
defend the Company and each of the Company’s officers, directors, agents,
affiliates, attorneys, control persons and principal shareholders against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Company or
any such person which results, arises out of or is based upon (i) any material
misrepresentation by the Subscriber in this Agreement, or other agreement
delivered pursuant hereto; or (ii) after any applicable notice and/or cure
periods, any material breach or default in performance by the Subscriber of
any  covenant or undertaking to be performed by the Subscriber hereunder, or any
other agreement entered into by the Company and Subscriber, relating hereto.
 
10.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, electronic mail or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile or e-mail, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:


(i) if to the Company, to:


Tactical Air Defense Services, Inc.
123 West Nye Lane, Suite 517
Carson City, Nevada 89706
Attn: Alexis C. Korybut, CEO
E-mail: alexis@korybut.com


and (ii) if to the Subscriber, to:


Cornucopia, Ltd.
Butterfield Square, Leeward Highway
Providenciales, Turks and Caicos Islands, BVI
Attn: Helena Houdova, Director
E-mail:


           (b)           Entire Agreement; Assignment.  The Transaction
Documents represent the entire agreement between the parties hereto with respect
to the subject matter hereof and may be amended only by a writing executed by
both parties.  Neither the Company nor the Subscriber have relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith.   The rights and obligations of this Agreement shall be
binding upon the Company and its successors and assigns, and shall inure to the
benefit of the Subscriber and its successors and assigns.  This Agreement, and
all of the terms and conditions described herein, is not assignable and may be
not be transferred sold, or pledged, hypothecated or otherwise granted as
security by the Subscriber without written Company approval. The Company may not
assign any of its obligations under this Agreement without the written consent
of the Subscriber. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, including but not limited to the LOI,
correspondence, agreements, understandings duties or obligations between the
Parties with respect to the subject matter hereof.


 (c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of Florida located in Palm
Beach County, Florida.  THE PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT
AND OTHER AGREEMENTS REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH ON
BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND
WAIVE TRIAL BY JURY.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.


(e)           Specific Enforcement, Consent to Jurisdiction.  To the extent
permitted by law, the Company and the Subscriber acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to one or more preliminary and final injunctions to prevent or cure breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity. The Subscriber and any signator hereto in
his personal capacity hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in Florida of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this section shall affect or limit any right
to serve process in any other manner permitted by law.




***SIGNATURE PAGE FOLLOWS***

 


 
 

--------------------------------------------------------------------------------

 








SIGNATURE PAGE


IN WITNESS WHEREOF, the below parties have caused this Securities Purchase
Agreement to be signed by their duly authorized officers as April 25, 2011.



 
COMPANY:
 
TACTICAL AIR DEFENSE SERVICES, INC.
a Nevada corporation
 
           /s/ Alexis C. Korybut
By:_________________________________
Name:           Alexis C. Korybut
Title:           Chief Executive Officer
 
 
 
 
SUBSCRIBER:
 
CORNUCOPIA, LTD.
a Turks & Caicos International Business Corporation
 
          /s/ Helena Houdova
By:_________________________________
Name:           Helena Houdova
Title: Director





 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SECURITIES PURCHASE AGREEMENT
LIST OF EXHIBITS


Exhibit A                                Letter of Intent
           Exhibit B                                Certificate of Designation
for the Series B Preferred Stock
Exhibit C                                Form of Series A-100 Warrant
Exhibit D                                Form of Series A-101 Warrant

























